Citation Nr: 0735532	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to wavier of recovery of an overpayment of death 
pension benefits in the amount of $13,072.00. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1950 to December 1953.  He died in July 1989.  
The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision by the Committee on 
Waivers and Compromises of the Debt Management Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

As noted above, the adverse VA decision was issued by the VA 
Debt Management Center in St. Paul, Minnesota.  The appellant 
lives in Texas. 

In an August 2005 VA Form 9, the appellant requested a 
hearing with a Decision Review Officer at the RO in Waco, 
Texas.  The record reflects that the file was forwarded from 
St. Paul to the Waco RO.  In October 2005, the appellant's 
accredited representative, Texas Veterans Commission, in a 
communication to VA in St. Paul, referenced the appellant's 
request for a hearing.  The appellant was not afforded such a 
hearing.  A remand of the case for this purpose is therefore 
required. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Pursuant to her request, VBA should 
schedule the appellant for a local hearing 
at the Waco RO.  The appellant should be 
notified of the date, time and place of 
such a hearing by letter mailed to her 
current address of record, with a copy to 
her representative.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development deemed to be necessary, VBA 
should again review the record and 
readjudicate the appellant's waiver 
request.  If the decision remains 
unfavorable to the appellant, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared. The 
appellant and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



